Appellate Case: 20-1274   Document: 010110645297   Date Filed: 02/15/2022   Page: 1
                                                                         FILED
                                                             United States Court of Appeals
                                      PUBLISH                         Tenth Circuit

                    UNITED STATES COURT OF APPEALS                February 15, 2022

                                 TENTH CIRCUIT                  Christopher M. Wolpert
                                                                     Clerk of Court



  CAMMEO RENFRO; BARB
  McGRAW; DESIREE DEMPSTER,

               Plaintiffs - Appellants,
  v.                                                  No. 20-1274
  CHAMPION PETFOODS USA, INC;
  CHAMPION PETFOODS LP,

               Defendants - Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLORADO
                   (D.C. NO. 1:18-CV-02756-DDD-MEH)


 Kenneth Wexler (Robert K. Shelquist and Rebecca A. Peterson, Lockridge
 Grindal Nauen P.L.L.P., Minneapolis, Minnesota, Daniel E. Gustafson and Raina
 C. Borrelli, Gustafson Gluek PLLC, Minneapolis, Minnesota, Kevin A. Seely and
 Steven M. McKany, Robbins LLP, San Diego, California, Joseph DePalma and
 Susana Cruz Hodge, Lite Depalma Greenberg, LLC, Newark, New Jersey, and
 Charles LaDuca and Katherine Van Dyck, Cuneo Gilbert & LaDuca, LLP,
 Washington, D.C., with him on the briefs), Wexler Wallace LLP, Chicago,
 Illinois, for Appellants.

 Dominic Draye (David A. Coulson, Greenberg Traurig LLP, Miami, Florida, and
 John K. Crisham, Greenberg Traurig LLP, Denver, Colorado, with him on the
 brief), Greenberg Traurig LLP, Washington, DC, for Appellees.


 Before TYMKOVICH, Chief Judge, HOLMES, and McHUGH, Circuit Judges.
Appellate Case: 20-1274   Document: 010110645297       Date Filed: 02/15/2022    Page: 2



 TYMKOVICH, Chief Judge.



       A group of pet owners brought a class action against Champion Petfoods

 USA, Inc., alleging representations on Champion’s packaging on its Acana and

 Orijen brands of dog food were false and misleading. Champion’s dog food

 packaging contains a number of claims about the product, advertising the food as

 “Biologically Appropriate,” “Trusted Everywhere,” using “Fresh and Regional

 Ingredients,” and containing “Ingredients We Love [From] People We Trust.”

 The district court dismissed the claims as either unactionable puffery or overly

 subjective and therefore not materially misleading to a reasonable consumer.

       We agree with the district court that Plaintiffs’ claims fail to allege

 materially false or misleading statements on Champion’s packaging because the

 phrases fail to deceive or mislead reasonable consumers on any material fact. We

 therefore AFFIRM the district court’s grant of Champion’s motion to dismiss.

                                   I. Background

       Champion is a pet food producer located in Auburn, Kentucky, where it

 manufactures pet food that is distributed throughout the United States. 1 It

 launched a food brand called Acana in the 1990s, and in 2006 another called

 Orijen. Champion’s Orijen brand was aimed at offering a premium product to

 consumers that would mirror foods dogs might encounter in the wild. Champion


 1
   Champion Petfoods USA Inc. is a subsidiary of Champion Petfoods LP, a Canadian
 limited partnership.

                                           2
Appellate Case: 20-1274   Document: 010110645297     Date Filed: 02/15/2022    Page: 3



 marketed Orijen as “Biologically Appropriate” dog food that contained the

 “richness, freshness, and variety” of meats dogs were “evolved to eat.”

 Champion later employed the same nutritional philosophy with its Acana brand as

 well.

         The food packaging reflected this branding. For example, on Orijen bags,

 the packaging explained that “Biologically Appropriate” meant that the food

 would “nourish as nature intended.”




         The Orijen packaging also advertised it was “Trusted Everywhere” and

 contained “Fresh Regional Ingredients” “Grown Close to Home” that were

 “ethically raised by people we know and trust[.]”




                                          3
Appellate Case: 20-1274   Document: 010110645297    Date Filed: 02/15/2022   Page: 4




       On the packaging of certain dog food formulas, Champion made more

 specific claims. For example, on the packaging of the Orijen Six Fish formula


                                        4
Appellate Case: 20-1274     Document: 010110645297       Date Filed: 02/15/2022   Page: 5



 pictured below, Champion listed the approximate amount of each fish included by

 weight. Champion noted that some of the fish—such as the wild monkfish and

 wild Alaskan cod—were fresh or raw, while other fish included were fresh, raw,

 or dried. And it also noted that only eleven of the thirteen pounds in the bag were

 fish.




         Unrelated to its packaging advertising, Champion was notified in 2018 by

 the Food and Drug Administration that some of the beef tallow (beef fat) it used

 in certain pet food formulas had been contaminated with pentobarbital, a

 controlled substance. But none of the dog foods purchased by Plaintiffs

 contained ingredients tainted with pentobarbital.

                                    II. Procedural History

         Plaintiffs filed this class action in the District of Colorado. In the

 complaint, they allege seven claims based on Champion’s package labeling and

 sale of contaminated product, including: (1) violation of the Colorado Consumer

 Protection Act, (2) breach of express warranty, (3) breach of implied warranty,



                                             5
Appellate Case: 20-1274    Document: 010110645297       Date Filed: 02/15/2022    Page: 6



 (4) fraudulent misrepresentation, (5) fraudulent concealment, (6) unjust

 enrichment, and (7) negligence.

       The district court dismissed the case based on Plaintiffs’ failure to allege

 any materially false or misleading representations or omissions of material fact.

 The district court acknowledged that whether a statement is false or misleading is

 typically a question for the jury, but when statements are “so general or devoid of

 specific factual content,” they are incapable of empirical verification and cannot,

 “as a matter of law, give rise to liability.” Aplt. App. at 199. First, the district

 court dismissed “Trusted Everywhere” and “Ingredients We Love [from] People

 We Trust” as “non-actionable puffery” because no rational consumer would rely

 on these two phrases as material statements of fact. Id. at 202. Next, the court

 found that Plaintiffs lacked standing to bring any claims under “Biologically

 Appropriate” because they did not allege the dog food they purchased from

 Champion contained any pentobarbital contamination. Because Plaintiffs had

 purchased all the dog food before Champion received shipments of allegedly

 contaminated ingredients, they suffered no harm arising from Champion’s

 packaging. Third, the claims based on the statement about “Fresh Regional

 Ingredients” were dismissed as subjective claims that were not empirically

 verifiable. Finally, the district court dismissed Plaintiffs’ claims that Champion

 omitted material facts, finding that the packaging was not misleading.




                                            6
Appellate Case: 20-1274   Document: 010110645297      Date Filed: 02/15/2022     Page: 7



                                    III. Analysis

       We review dismissal under Rule 12(b)(6) for failure to state a claim de

 novo. Kansas Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir.

 2011). In doing so, we accept “all the well-pleaded allegations of the complaint

 as true and must construe them in the light most favorable to the plaintiff.”

 Albers v. Bd. of Cnty. Comm’rs of Jefferson Cnty., Colo., 771 F.3d 697, 700 (10th

 Cir. 2014). To survive a motion to dismiss, a complaint must “state a claim to

 relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

 (2007). We “disregard conclusory statements and look only to whether the

 remaining, factual allegations plausibly suggest the defendant is liable.” Khalik

 v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012).

       We first describe the legal framework under Colorado law for deciding

 whether an advertising statement constitutes an actionable misrepresentation

 under the Colorado Consumer Protection Act. Next, we review the legal

 framework for claims of omission. Then, we analyze whether each of the four

 statements was actionable for false or misleading misrepresentations and whether

 Plaintiffs had standing to bring their claims under “Biologically Appropriate.”

 Finally, we address Plaintiffs’ omission-based claims.

       A. Legal Framework

       In a case based on federal diversity jurisdiction, the law of the forum state

 governs. Wankier v. Crown Equip. Corp., 353 F.3d 862, 866 (10th Cir. 2003).

 We thus defer to the judgments of the Colorado Supreme Court and rely on


                                          7
Appellate Case: 20-1274    Document: 010110645297       Date Filed: 02/15/2022    Page: 8



 decisions of the state’s intermediate appellate court for persuasive logic. Long v.

 St. Paul Fire & Marine Ins. Co., 589 F.3d 1075, 1081 (10th Cir. 2009).




              1. Affirmative Misrepresentations

       The Colorado Consumer Protection Act, Colo. Rev. Stat. §§ 6-1-101, et

 seq., “was enacted to provide prompt, economical, and readily available remedies

 against consumer fraud.” Crowe v. Tull, 126 P.3d 196, 202 (Colo. 2006) (citation

 and internal quotation marks omitted). For a plaintiff to recover on a claim under

 the Colorado Consumer Protection Act, the plaintiff must prove by a

 preponderance of the evidence that: (1) the defendant engaged in an unfair or

 deceptive trade practice; (2) the challenged practice occurred in the course of the

 defendant’s business; (3) the deceptive trade practice significantly impacted the

 public as actual or potential consumers of the defendant’s goods; (4) the plaintiff

 suffered injury in fact to a legally protected interest; and (5) the deceptive trade

 practice caused actual damages or losses to the plaintiff. Garcia v. Medved

 Chevrolet, Inc., 263 P.3d 92, 98 (Colo. 2011) (citation omitted).

       Section 6-1-105 of the CCPA provides a non-exhaustive list of deceptive

 trade practices that are actionable. Showpiece Homes Corp. v. Assurance Co. of

 Am., 38 P.3d 47, 54 (Colo. 2001). Among the deceptive trade practices alleged

 by Plaintiffs are that Champion: “knowingly or recklessly ma[de] a false

 representation as to the characteristics, ingredients, uses, benefits, alterations, or


                                            8
Appellate Case: 20-1274    Document: 010110645297        Date Filed: 02/15/2022    Page: 9



 quantities of goods [or] food[,]” Colo. Rev. Stat. § 6-1-105(e); “[r]epresent[ed]

 that goods [or] food . . . are of a particular standard, quality, or grade . . . [when

 Champion] kn[ew] or should [have] know[n] that they are of another,” Colo. Rev.

 Stat. § 6-1-105(g); “[a]dvertis[ed] goods . . . with intent not to sell them as

 advertised,” Colo. Rev. Stat. § 6-1-105(i); and “[f]ail[ed] to disclose material

 information concerning goods, services, or property which information was

 known at the time of an advertisement or sale if such failure to disclose such

 information was intended to induce the consumer to enter into a transaction,”

 Colo. Rev. Stat. § 6-1-105(u); Aplt. App. at 67–68 ¶ 221.

       In applying these provisions, the Colorado Supreme Court has noted that,

 at least with respect to Colo. Rev. Stat. § 6-1-105(e), “a deceptive trade practice”

 under the CCPA “requires a false statement of fact that either induces the

 recipient to act or has the capacity to deceive the recipient.” Rhino Linings USA,

 Inc. v. Rocky Mt. Rhino Lining, Inc., 62 P.3d 142, 144 (Colo. 2003) (emphasis

 added). In that case, the court applied its precedent in non-CCPA cases to

 determine that “false representation[s],” as used in the CCPA, are

 misrepresentations or false representations that have the capacity or tendency to

 deceive. Id. at 148.

       Under Colorado law, misrepresentation is defined as a “false or misleading

 statement that induces the recipient to act or refrain from acting[.]” Id. at 147.

 But misrepresentation is only actionable when “it is made ‘either with knowledge

 of its untruth, or recklessly and willfully made without regard to its


                                            9
Appellate Case: 20-1274    Document: 010110645297       Date Filed: 02/15/2022   Page: 10



  consequences, and with an intent to mislead and deceive the plaintiff.’” Id.

  (citing Parks v. Bucy, 211 P. 638, 639 (Colo. 1922)). “Thus, a party may

  establish a deceptive trade practice by proof that a defendant knowingly made a

  misrepresentation that induces a party’s action or inaction[.]” Id. And in

  addition, the alleged “representation of a fact must be . . . material[.]” Parks v.

  Bucy, 211 P. at 640.

        But “[m]ere statements of opinion such as puffing or praise of goods by

  seller is no warranty.” Elliott v. Parr, 66 P.2d 819, 821 (Colo. 1937). Instead,

  the term “puffery” is used to “characterize those vague generalities that no

  reasonable person would rely on as assertions of particular facts.” Alpine Bank v.

  Hubbell, 555 F.3d 1097, 1106 (10th Cir. 2009). These kinds of statements cannot

  form the basis for any claim of misrepresentation of fact. “[G]eneral statements

  of opinion typically constitute protected puffery, while specific representations of

  fact can form the basis of a deceptive trade practice claim.” Giles v. Inflatable

  Store, Inc., No. 07-CV-00401-PAB-KLM, 2009 WL 961469, at *3 (D. Colo.

  Apr. 6, 2009) (footnote omitted). For example, in Shaw v. Gen. Motors Corp.,

  727 P.2d 387 (Colo. App. 1986), a Colorado court concluded GM’s representation

  that “Chevy’s business is providing the right truck for your business” was not an

  affirmation of fact and was not actionable because it was “merely [GM]’s opinion

  or commendation of [its] goods.” 727 P.2d at 391 (citation and internal quotation

  marks omitted). Colorado courts have continued to make clear that common-law

  doctrines inform the meaning and application of the CCPA.


                                           10
Appellate Case: 20-1274   Document: 010110645297       Date Filed: 02/15/2022      Page: 11



        Similarly, in Park Rise Homeowners Ass’n, Inc. v. Res. Const. Co., 155

  P.3d 427 (Colo. App. 2006), the Colorado Court of Appeals applied common-law

  puffing doctrine in a CCPA case, concluding that the “alleged misrepresentations

  were mere ‘puffing’ and, therefore, were not actionable under the CCPA.” 155

  P.3d at 435. Analyzing those precedents, among others, the court “conclude[d]

  that the CCPA does not, as a matter of law, make actionable a statement which

  would otherwise be mere puffery.” Id. In applying this law, the court held that

  representations that homes were of “quality construction” were mere puffery, and

  thus not actionable under the CCPA. Id. at 436.

        But if sellers make any “statements of value or quality” with the “purpose

  of having them accepted as [a] fact,” then they must be “treated as

  representations of fact.” Id. at 435 (citing Groves v. Chase, 151 P. 913, 915

  (Colo. 1915) (internal quotation marks omitted)). To be sure, sellers “‘have the

  right to exalt the value or quality of their own property to the highest point

  credulity will bear,’ [but] any ‘statements of value or of quality may be made

  with the purpose of having them accepted as [a] fact,’ and if so[,] should be

  treated as ‘representations of fact.’” Id. at 435 (citing Groves v. Chase, 60 Colo.

  at 162).

               2. Omission-Based Claims

        In addition to affirmative misrepresentations, Colorado law makes

  actionable certain omissions of fact. In Colo. Rev. Stat. § 6-1-105(u), a

  “[f]ail[ure] to disclose material information concerning goods . . . which


                                           11
Appellate Case: 20-1274   Document: 010110645297       Date Filed: 02/15/2022      Page: 12



  information was known at the time of an advertisement or sale if such failure to

  disclose such information was intended to induce the customer to enter into a

  transaction” is an actionable deceptive trade practice. Colorado law also

  prohibits fraudulent concealment. For a defendant to be liable for fraudulent

  concealment, a “plaintiff must show that the defendant had a duty to disclose

  material information.” In re Rumsey Land Co., LLC, 944 F.3d 1259, 1272 (10th

  Cir. 2019) (citing Mallon Oil Co. v. Bowen/Edwards Assocs., Inc., 965 P.2d 105,

  111 (Colo. 1998) (internal quotation marks omitted)). Whether there is a duty to

  disclose a fact is a question of law. Poly Trucking, Inc. v. Concentra Health

  Servs., Inc., 93 P.3d 561, 564 (Colo. App. 2004).

        In determining whether there is a duty to disclose, Colorado courts have

  looked to the Restatement (Second) of Torts § 551 for guidance. In re Rumsey

  Land Co., LLC, 944 F.3d at 1272. The section provides that

        [o]ne who fails to disclose to another a fact that he knows may
        justifiably induce the other to act or refrain from acting in a business
        transaction is subject to the same liability to the other as though he
        had represented the nonexistence of the matter that he has failed to
        disclose, if, but only if, he is under a duty to the other to exercise
        reasonable care to disclose the matter in question.

  Restatement (Second) of Torts § 551(1) (Am. Law. Inst. 1977); see also Mallon

  Oil, 965 P.2d at 111; Berger v. Sec. Pac. Info. Sys., Inc., 795 P.2d 1380, 1383

  (Colo. App. 1990).

        Section 551 of the Restatement and the Colorado cases interpreting it

  demonstrate that in the absence of a special relationship or custom requiring



                                          12
Appellate Case: 20-1274   Document: 010110645297       Date Filed: 02/15/2022   Page: 13



  disclosure, a party is not required to disclose material facts unless he has done

  something to create a false impression.




        B. Application

        Applying Colorado law, we conclude none of the phrases supports claims

  for deceptive advertising.

             1. “Trusted Everywhere” and “Ingredients We Love [From] People
        We Trust”

        The district court correctly found that the statements “Trusted Everywhere”

  and “Ingredients We Love [From] People We Trust” are unactionable puffery.

  No reasonable consumer would have concluded these “vague generalities” were

  anything other than boilerplate statements of opinion.

        Plaintiffs contend the district court erred in determining these statements

  were puffery because Plaintiffs understood them to mean Champion had a

  specific testing regimen and would not use certain ingredients, such as regrinds

  (filler that comes from already cooked dog and cat foods that failed nutritional

  testing). In particular, Plaintiffs took issue with Champion’s failure to

  “consistently test its ingredients or finished [d]og [f]ood” for contamination.

  Aplt. Br. at 36. In support of this argument, Plaintiffs cite Gen. Steel Domestic

  Sales, LLC v. Chumley, 129 F. Supp. 3d 1158 (D. Colo. 2015), where the court

  held actionable representations that a company had “zero unresolved customer



                                            13
Appellate Case: 20-1274   Document: 010110645297        Date Filed: 02/15/2022    Page: 14



  issues” and a “history of 100% customer satisfaction.” 129 F. Supp. 3d at 1176–

  77 (internal quotation marks omitted).

        But Plaintiffs implausibly allege these vague packaging statements to mean

  something they do not say. Champion does not make claims about its testing

  regimens on the dog food packaging. Nor does Champion say on the packaging

  that the dog food is free from filler. Instead, the statements about being “Trusted

  Everywhere” and using “Ingredients We Love [From] People We Trust” are the

  sort of subjective and “vague generalities that no reasonable person would rely on

  as assertions of particular facts.” Alpine Bank, 555 F.3d at 1106.

        Besides reading too much into the statements, Plaintiffs fail to demonstrate

  the claims are falsifiable and thus statements of fact. In Chumley, the court

  focused on whether the claims made were “specific, measurable claims that can

  be evaluated as true or false.” 129 F. Supp. 3d at 1176–77. The court concluded

  that the questions whether zero customer issues remained unresolved or there was

  a history of 100% customer satisfaction did not elude quantification. Id. at 1177.

  We agree that testing for falsifiability is helpful in determining whether a claim is

  actionable as a misrepresentation of fact or mere puffery.

        Here, Plaintiffs fail to plausibly allege the claims are falsifiable.

  Champion did not claim its dog food was trusted by 100% of its customers. Nor

  did Champion claim that everyone loves all the ingredients it uses. Instead,

  Champion merely made vague and unproveable claims. Consequently, we

  conclude these claims are protected puffery.


                                            14
Appellate Case: 20-1274   Document: 010110645297       Date Filed: 02/15/2022     Page: 15



               2. “Fresh and Regional”

        The district court concluded that the statement “Fresh Regional

  Ingredients” was either not empirically verifiable or unactionable puffery.

        The statement stands among other claims that the food was “the fullest

  expression of [Champion’s] . . . fresh regional ingredients commitment,” that

  “focus[ed] on local ingredients that are ethically raised by people [Champion]

  know[s] and trust[s].” Aplt. App. at 203. The district court found that these

  statements were “inherently subjective ideals” because no court or jury could

  decide what amount of fresh or regional ingredients “would be enough” to

  establish focus or commitment. Id. at 204.

        We agree with the district court that the phrase can only be understood in

  the context of the entire packaging of Champion’s dog food. But even if we take

  the claim “Fresh and Regional” on its own, it too is a “vague generality” that

  would not mislead a reasonable consumer who examined the entire package.

  Although Plaintiffs allege that the dog food contained a “material amount” of

  non-fresh and non-regional ingredients, they do not explain what amount of fresh

  ingredients a reasonable consumer would expect or why Champion’s advertising

  claims suggested that the food was entirely fresh or regional. In fact, the

  ingredients listed on the Orijen and Acana packaging belie any understanding that

  the food is entirely fresh by listing non-fresh and non-regional ingredients.

        In one instructive case, the Colorado Court of Appeals explained that such

  generic statements lack a “specific representation of fact subject to measure[.]”


                                           15
Appellate Case: 20-1274    Document: 010110645297        Date Filed: 02/15/2022   Page: 16



  Park Rise, 155 P.3d at 436. They are typical and “obvious sales talk language”

  that one can expect to see on any number of food packages. See id. (citation and

  internal quotation marks omitted). The district court correctly concluded that

  claims that ingredients are “fresh” and “regional” are not subject to measurement.

  No reasonable consumer would find Champion’s packaging misleading merely

  because the ingredients contained some percentage of non-fresh or non-regional

  ingredients when, as here, the packaging disclosed that very fact.

               3. “Biologically Appropriate”

        The district court dismissed Plaintiffs’ claims under the phrase

  “Biologically Appropriate” for lack of standing. The district court understood

  Plaintiffs’ claim was based on its allegation that some of the food sold in 2018

  contained beef tallow contaminated with pentobarbital. In analyzing the claim,

  the court found that none of the plaintiffs actually purchased any dog food that

  contained beef tallow as an ingredient after Champion purchased the

  contaminated beef tallow, and so Plaintiffs lack standing to assert a claim, citing

  Lujan v. Defs. of Wildlife, 504 U.S. 555 (1992) (plaintiffs must allege an actual

  imminent injury to have standing).

        We agree Plaintiffs could not have suffered any consumer protection injury

  if they had not purchased dog food containing the objectionable ingredients. On

  appeal, Plaintiffs contend the “district court erred in limiting its analysis of [the

  Biologically Appropriate] claim to whether Plaintiffs purchased any of the [d]og

  [f]ood that was confirmed to contain an ingredient with detectable levels of


                                            16
Appellate Case: 20-1274    Document: 010110645297       Date Filed: 02/15/2022    Page: 17



  pentobarbital.” Aplt. Br. at 33. Instead, Plaintiffs argue “each bag of [d]og

  [fo]od purchased by Plaintiffs” was affected because it “ha[d] a risk of, or [did]

  contain, pentobarbital whe[n] it [was] advertised as Biologically Appropriate for

  dogs.” Id. And at the district court, Plaintiffs argued that the dog food

  “contained and/or had a material risk of containing pentobarbital for years.”

  Aplt. App. at 165. But with a close reading, it is clear that Plaintiffs’ allegations

  that the dog food was actually contaminated with pentobarbital was limited only

  to dog food sold in 2018 because that is when Champion received notification it

  had purchased contaminated beef tallow. Id. at 174. Plaintiffs failed to argue

  that Champion sold pentobarbital-contaminated dog food before Champion

  received the contaminated 2018 batch of beef tallow, and so they failed to allege

  they purchased any contaminated dog food. Instead, Plaintiffs argued that the

  dog food they purchased before 2018 was at risk of contamination. But arguing

  that they purchased dog food that was at risk of contamination—unlike arguing

  that they purchased dog food that was contaminated—is insufficient for standing

  because an alleged injury cannot be “too speculative for Article III purposes.”

  Lujan, 504 U.S. at 564 n.2.

        But putting aside the pentobarbital claim, we do not agree that Plaintiffs

  lacked standing to bring a false advertising claim based on the “Biologically

  Appropriate” phrase more generally. Plaintiffs’ second amended complaint




                                           17
Appellate Case: 20-1274   Document: 010110645297       Date Filed: 02/15/2022    Page: 18



  alleges other reasons why Champion’s packaging claim that its dog food was

  “Biologically Appropriate” was misleading. 2

        Even though Plaintiffs have standing to challenge this statement, no

  reasonable consumer would have concluded this general statement of quality was

  a material misstatement of fact. As the packaging explains, “Biologically

  Appropriate” means that the dog food “mirror[s] the richness, freshness, and

  variety” of a dog’s natural prey, and that the dog food is “protein rich and

  carbohydrate limited.” Aplt. App. at 136. No reasonable consumer would

  interpret this phrase to establish the inclusion of a specific amount of ingredients

  or the exclusion of other ingredients. Like the other packaging statements, the

  phrase is “not a specific representation of fact subject to measure or calibration.”

  Park Rise, 155 P.3d at 436. The only conclusion that a reasonable consumer

  could draw from a package that claimed the dog food was “Biologically

  Appropriate” is that it was fit for dogs to consume. Although Plaintiffs allege

  that Champion’s dog food was not fit for dog consumption, they fail to plausibly

  allege what level of content of heavy metals in the dog food would render it unfit


  2
    Plaintiffs allege in their complaint that by using the phrase “Biologically
  Appropriate,” Champion misrepresented that the dog food contained only natural,
  nourishing ingredients [Aplt. App. at 27 ¶ 36]; promised specific ratios of meat
  and fish ingredients [Aplt. App. at 27 ¶ 37]; misled consumers because Champion
  “failed to prevent” exceeding levels of heavy metals than those found in fresh
  ingredients [Aplt. App. at 38 ¶ 70]; suggested no use of regrinds that were twice
  cooked and had no nutritional value [Aplt. App. at 41 ¶ 90]; and obscured the
  amount of fresh, regional, and “Biologically Appropriate” ingredients they used
  [Aplt. App. at 47 ¶ 129]. See Aplt. App. at 27–44.


                                           18
Appellate Case: 20-1274    Document: 010110645297       Date Filed: 02/15/2022   Page: 19



  for consumption by dogs. And Plaintiffs do not allege that the ingredients did not

  approximate what a dog may find in a natural environment or that the dog food

  caused any actual harm to their pets. 3 Plaintiffs’ complaint thus fails to allege

  Champion’s “Biologically Appropriate” advertising claim was false or

  misleading.

                                           *    *   *

        In sum, Plaintiffs have not plausibly alleged a false advertising claim based

  on Champion’s Acana and Orijen packaging.

        C. Omission

        The district court dismissed Plaintiffs’ omission-based claims because it

  concluded the complaint contained no actionable claims.

        In their complaint, Plaintiffs contended Champion omitted information

  about the “[r]isk of pentobarbital,” “[r]isk of inclusion of regrinds with

  pentobarbital,” “[i]nclusion of [r]egrinds,” “[i]nclusion of nondisclosed non-

  regional ingredients,” and “[i]nclusion of other non-fresh ingredients,” and that




  3
   The Plaintiffs allege that Champion’s dog food contains some amount of
  “regrinds” and “heavy metals.” But Plaintiffs failed to allege what level of heavy
  metals content in a dog food formula would cause injury to dogs or render the
  dog food not biologically appropriate. We therefore cannot credit Plaintiffs’
  argument that inclusion of some heavy metals—which are naturally occurring in
  certain ingredients, such as fish—renders misleading the advertising of the dog
  food as biologically appropriate. And Plaintiffs fail to demonstrate how the
  inclusion of some filler makes the dog food as a whole biologically inappropriate.


                                           19
Appellate Case: 20-1274   Document: 010110645297       Date Filed: 02/15/2022   Page: 20



  such information was omitted “to induce Plaintiffs and the members of the

  Classes to purchase” the dog food.4 Aplt. App. at 77 ¶¶ 272, 273.

        Plaintiffs press two omission claims on appeal: one based on the CCPA and

  the other on fraudulent concealment. We find that Plaintiffs fail on their CCPA

  omission claim through forfeiture by failure to argue the claim at the district

  court. See Ave. Capital Mgmt. II, L.P. v. Schaden, 843 F.3d 876, 885 (10th Cir.

  2016) (“An appellant forfeits an argument by failing to preserve it in [the] district

  court.”). Although Plaintiffs made the claim in their complaint, Aplt. App. at 68

  ¶ 221(d), they failed to press the argument in their brief opposing the motion to

  dismiss, Aplt. App. at 176–79. In the omission portion of their brief opposing the

  motion to dismiss, Plaintiffs argued Champion “fraudulently concealed material

  facts,” listed some of the elements for the claim, and then fleshed out the

  fraudulent concealment argument. Aplt. App. at 176–79. But Plaintiffs failed to

  make a separate CCPA omission claim. At most, Plaintiffs alluded to the

  separate CCPA claim by arguing that they “alleged facts sufficient to support

  their omissions claims.” Id. at 179 (emphasis added). But that mere allusion to a

  separate CCPA claim is insufficient to preserve the argument before this court.

  See In re Rumsey Land Company, LLC, 944 F.3d 1259, 1271 (10th Cir. 2019)



  4
    As we noted previously, Plaintiffs lack standing for any claims against
  Champion for the inclusion of pentobarbital because they do not allege they ever
  purchased the contaminated dog foods. Consequently, Plaintiffs cannot allege a
  claim for Champion’s omission of notice that certain dog foods contained
  pentobarbital.

                                           20
Appellate Case: 20-1274    Document: 010110645297      Date Filed: 02/15/2022   Page: 21



  (“‘Fleeting references’ to an argument are also insufficient [to preserve it for

  appeal].”) (quoting Telecomms., Inc. v. Comm’r, 104 F.3d 1229, 1233–34 (10th

  Cir. 1997)).

        On the fraudulent concealment claim, Plaintiffs argue Champion had a duty

  to disclose information about the inclusion of heavy metals, non-fresh

  ingredients, and regrinds. Their argument is predicated on “Champion h[olding]

  itself out to be a manufacturer of ‘premium’ and ‘high quality’ dog food” and

  touting its dog food as “Biologically Appropriate and comprised of Fresh and

  Regionally sourced ingredients.” Aplt. Br. at 40. Plaintiffs contend the inclusion

  of certain ingredients makes those positive claims misleading. The problem with

  this argument is that it ignores that these self-promoting claims are not statements

  of fact because they are still puffery. Puffery is not transformed into an

  actionable claim because the Plaintiffs object to some of the ingredients in the

  dog food. Nor do Plaintiffs allege any plausible baseline to compare Champion’s

  ingredients against some ideal.

         Consequently, we conclude the district court properly dismissed the

  omission-based claims.

                                    IV. Conclusion

        For these reasons, we AFFIRM the district court’s dismissal of Plaintiffs’

  complaint.




                                           21